IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 293 MAL 2015
                              :
                Petitioner    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
NOEL CALA LELIEBRE,           :
                              :
                Respondent    :


                                    ORDER


PER CURIAM

     AND NOW, this 7th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.